The opinion of the court was delivered by
White, J.
The defendant having been informed against for stealing a mule, and having been convicted and sentenced to hard labor for four years, appealed therefrom. The record contains no assignment of errors or bill of exceptions. A motion was made to quash the information on the ground of want of proper description. The description in the information is “ one mule valued at seventy dollars, the property of John M. DeFee.” The description was sufficient. Archbold, Pomeroy’s Notes, vol. 2, p. 1160 ; Gabriel vs. State, 40th Ala. 357 ; People vs. Littlefield, 5th Cal. 355. An application for a continuance was made, which was overruled ; no exception was taken to the refusal to grant the continuance asked. The matter was within the sound discretion of the district court, and as shown by the face of the application proper steps had not been taken to procure the attendance or testimony of the witnesses whose absence was made the basis of the asked-for continuance.
Judgment affirmed.